Affirmed by unpublished PER CURIAM Opinion.


Unpublished opinions are not binding precedent in this circuit.


PER CURIAM:


Emma Kathy Love appeals the district court's order adopting the magistrate judge's recommendation and upholding the Commissioner's denial of Love's application for disability insurance benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm. Love v. Colvin, No. 1:07-cv-00648-JAB-LPA (M.D.N.C. May 22, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.


AFFIRMED.